            Case 3:19-mj-03480-AHG Document 1 Filed 08/16/19 PageID.1 Page 1 of 13
AO 106 (Rev 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COUR                                             RECEIVED
                                                                     for the
                                                         Southern District of California                                AUG 16 2019
                                                                                                             CLERK, U.S. DISTRICT COURT
              In the Matter of the Search of                            )                                 SOUTHERN DISTRICT OF CALIFORNIA
         (Briefly describe the property to be searched                  )                                 Y                          DEPU1Y
          or identify the person by name and address)                   )
                                                                        )
                                                                                    CaseNo.   1 ()
                       (760) 660-5823
                   IMSI 312530004822552                                 )
                                                                        )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A
located in the             Southern               District of               California          , there is now concealed (identify the
                                                                ------------
person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                        Offense Description
        21 USC§§ 952, 960 and 963                 Importation of a Controlled Substance and Conspiracy to Import Controlled
                                                  Substances

          The application is based on these facts:



          ~ Continued on the attached sheet.
          0 Delayed notice of        days (give exact ending date if more than 30 days:                    ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sh ---:::;;,.,,,,----




                                                                                  Whitney Faber, SA, Dept. of Homeland Security
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, CA                                                     Hon. Allison H. Goddard, U.S. Magistrate Judge
                                                                                               Printed name and title
     Case 3:19-mj-03480-AHG Document 1 Filed 08/16/19 PageID.2 Page 2 of 13



 1      AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2         I, Whitney Faber, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4         1.    I make this affidavit in support of an application for information associated
 5 with the phone number (760) 660-5823, with the International Mobile Subscriber Identity
 6 ("IMSI") number 312530004822552 (the "Target Account"), including subscriber
 7 information, telephone toll data and cell-site geo-location information for the period of
 8 February 12, 2019 up to and including May 12, 2019. As set forth below, probable cause
 9 exists to believe the Target Account contains evidence of violations of federal law,
10 namely, importation of controlled substances and conspiracy to import controlled
11 substances, in violation of 21 U.S.C. §§ 952,960 and 963.
12         2.    The data associated with the Target Account is currently in the possession of
13 the Sprint Corporation, headquartered at the Sprint Corporation, 6480 Sprint Parkway,
14 Overland Park, Kansas 66251 (hereinafter "Sprint"). This affidavit is made in support of
15 an application for a search warrant under 18 U.S.C. § 2703( c)(1 )(A) to require Sprint to
16 disclose to the government copies of the information further described in Section I of
17 Attachment B. Upon receipt of the information described in Section I of Attachment B,
18 government-authorized persons will review the information to locate items described in
19 Section II of Attachment B. This Court has jurisdiction to issue this warrant because it is
20 "a district court of the United States (including a magistrate judge of such a court)" that
21 "has jurisdiction over the offense being investigated." 18 U.S.C. §§ 2703(c)(l)(A),
22 2711(3)(A).
23                             TRAINING AND EXPERIENCE
24         3.    I am a "law enforcement officer of the United States" within the meaning of
25 Title 18, United States Code, Section 2510(7), who is empowered by law to conduct
26 investigations of, and to make arrests for, offenses enumerated in Title 18, United States
27 Code, Section 2516. I also am a Federal Law Enforcement Officer within the meaning of
28 Rule 41(b) of the Federal Rules of Criminal Procedure, that is, a government agent engaged
     in the enforcement of the criminal laws of the United States, and thereby authorized to
     Case 3:19-mj-03480-AHG Document 1 Filed 08/16/19 PageID.3 Page 3 of 13


 1 request issuance of federal search and seizure warrants. I am empowered to conduct
 2 investigations of, and to make arrests for, federal offenses. I have been cross-designated
 3 by the Drug Enforcement Administration (DEA) to conduct investigations and make arrests
 4 based on violations of Title 21 of the United States Code.
 5         4.    I am a Special Agent employed by the U.S. Department of Homeland Security
 6 (DHS), Immigration and Customs Enforcement (ICE), Homeland Security Investigations
 7 (HSI) since September 2018. Currently, I am assigned to a contraband smuggling group
 8 located in San Diego, CA, that focuses on the organized trafficking of narcotics through
 9 and along the Southwest Border. In this capacity, I investigate and assist in narcotics cases
10 involving, but not limited to, the purchase, possession, sales, production and distribution
11 of illegal narcotics and the laundering of its proceeds. Prior to position as an HSI Special
12 Agent, I was employed as United States Border Patrol (USBP) Agent from March 2003
13 until September 2018. As a USBP Agent, I conducted many criminal investigations
14 involving violations of federal and state laws including, but not limited to alien smuggling,
15 narcotics smuggling, kidnapping, extortion and organized criminal activity.
16         5.    I am a graduate of the Federal Law Enforcement Training Center ("FLETC")
17 Criminal Investigator Training Program ("CITP") and the HSI Special Agent Training
18 ("HSISAT") course. During these courses, I was trained in various types of criminal
19 investigations, to include investigations involving the illegal trafficking of narcotics,
20 currency, firearms and contraband. I have bachelor's degree in Business Administration
21 and Financial Services from San Diego State University.
22         6.    My training and experience in narcotics enforcement has included narcotics
23 interdiction, the identification of different types of narcotics, and the investigation of
24 persons in possession of narcotics for purposes of sales and transportation. In addition, I
25 speak regularly with narcotics investigators at the federal, state and local level regarding
26 the manner in which sellers of narcotics store, transport and sell narcotics.
27         7.    I have participated in many aspects of criminal investigations including the
28 monitoring of electronic interceptions pursuant to Title III court orders, issuance of

                                                 2
     Case 3:19-mj-03480-AHG Document 1 Filed 08/16/19 PageID.4 Page 4 of 13


 1 subpoenas, reviewing evidence, conducting physical and electronic surveillance, working
 2 with informants, and the execution of search and arrest warrants.
 3          8.    In the course of my duties, I have personally participated in and conducted
 4 investigations of violations of various State and Federal criminal laws, including those
 5 related to narcotics violations. I have arrested or participated in the arrest of persons for
 6 violations of the Controlled Substances Act. In these cases, I have conducted interviews
 7 with the arrested persons and their associates. I have conducted surveillance of narcotics
 8 smugglers as they conduct their smuggling activity while crossing the border from Mexico
 9 into the United States. Through these investigative activities, I have gained a working
10 knowledge and insight into the typical activity of narcotics smugglers, and the structure of
11 their narcotics smuggling networks
12         9.     Based on my training and experience, I am familiar with how drug traffickers
13 communicate and operate. For example, I am aware that drug traffickers frequently
14 communicate through the use of cellular telephones, social medial platforms, and other
15 technology to advance their narcotics trafficking activities and often use coded language
16 to obscure conversations about their unlawful activity, because they believe coded
17 language makes it more difficult to identify their conduct. I also know that drug traffickers
18 change accounts, platforms, and devices as a means to evade detection by law enforcement.
19 Moreover, I know that drug traffickers obtain phone numbers, accounts, platforms, and
20 devices from third parties and or subscribe to them in fictitious names to mask the true
21   identity of the individuals using the accounts, platforms, or devices.
22         10.    The following is based on my own investigation, oral and written reports by
23 other law enforcement officers, interviews, subpoenaed and public records, database
24 checks, and other investigations. Since this affidavit is for a limited purpose, I have not
25 included every fact that I and/or others know about this investigation. I set forth only facts
26 necessary to establish probable cause for the requested search warrant. Conversations and
27 discussions below are set forth in substance unless noted.
28

                                                   3
     Case 3:19-mj-03480-AHG Document 1 Filed 08/16/19 PageID.5 Page 5 of 13



 1                         FACTS IN SUPPORT OF PROBABLE CAUSE
 2         11.   According to a report written by CBP Canine Enforcement Officer L. Manis,
 3 while performing pre-primary roving inspection duties at the Otay Mesa, California port
 4 of entry ("POE") on May 12, 2019 at approximately 8: 15pm, she encountered GOMEZ
 5 driving a 1998 Lexus ES 300 sedan bearing California license plate 4ARF829 (the
 6 "Lexus"). Officer Manis screened the Lexus with her Narcotics & Human Detection Dog
 7 (NHDD), "Lotta" (#160197), and received an alert from Lotta to the trunk area of the
 8 Lexus. Officer Manis opened the trunk of the Lexus for further inspection. Officer Manis
 9 then received a second alert from Lotta to the rear wall of the trunk behind the rear seat.
10         12.   According to a report written by CBP Officer C. Rodriguez, Officer
11 Rodriguez arrived to assist Officer Manis. Officer Rodriguez noted GOMEZ was talking
12 on her cell phone. Officer Rodriguez asked GOMEZ to tum off her cell phone. Officer
13 Rodriguez obtained two negative customs declarations from GOMEZ for any goods and/or
14 merchandise entering the United States. During the inspection, GOMEZ stated she was the
15 owner of the Lexus but she had not registered it yet. GOMEZ told Officer Rodriguez she
16 was entering the United States in route to Palm Springs, CA.
17         13.   According to a report written by CBP Officer G. Gomez, Officer Gomez
18 inspected the Lexus at approximately 8:29 p.m. utilizing the Z-Portal Non-Intrusive
19 Inspection system. Officer Gomez noticed anomalies in rear seat area of the Lexus.
20         14.   According to a report written by CBP Officer J. Harris, Officer Harris
21   searched the Lexus in the vehicle secondary lot. Officer Harris observed packages
22 concealed between the rear seat and trunk of the Lexus. Officer Harris removed a total of
23   19 packages. The contents of the packages field-tested positive for the properties of
24 methamphetamine. Officer Harris then notified Homeland Security Investigations of the
25 seizure. Officer Harris placed GOMEZ under arrest. The total weight of the nineteen
26 packages was approximately 10.86 kilograms (23.94 pounds).
27
28

                                                 4
     Case 3:19-mj-03480-AHG Document 1 Filed 08/16/19 PageID.6 Page 6 of 13


 1        15.    I was notified of the event, responded to the Otay Mesa POE, and
 2 subsequently placed GOMEZ under arrest. I further seized the Vehicle, the
 3 methamphetamine packages, and the Target Device.
 4        16.    GOMEZ was advised of her Miranda rights in the English language. GOMEZ
 5 waived her rights, and I subsequently conducted a recorded interview of GOMEZ.
 6        17.    GOMEZ denied knowing the methamphetamine was concealed within the
 7 Lexus. GOMEZ stated that she went to Rosarito, Mexico approximately two weeks ago to
 8 visit her mother, Sandra Cornejo. GOMEZ stated that her mother gave her the Lexus as a
 9 surprise gift, and that the Lexus had been in her possession since she received it from her
10 mother. GOMEZ stated that her mother, Sandra Cornejo, purchased the vehicle from the
11 dealer listed on the registration. GOMEZ stated that the same day she received the Lexus
12 from her mother, she crossed the border and drove to Desert Hot Springs, CA. GOMEZ
13 stated that she has been using the Lexus to commute for work, and further stated that she
14 had not taken the Lexus to a mechanic or had any maintenance performed. GOMEZ stated
15 that no one else has driven the Lexus since she received it from her mother. GOMEZ stated
16 that she returned to Rosarito approximately three days prior to visit her mother and
17 daughter. GOMEZ stated she was in route to Palm Springs, CA.
18        18. GOMEZ was given the opportunity to use the Target Device during the
19 interview, and she entered her password and called a contact identified as "Mandigo Blade"
20 at (760) 461-0556. GOMEZ informed Mandigo Blade that she had been detained at the
21 border. Mandigo Blade informed GOMEZ that he was in Las Vegas and could not help her
22 and the conversation ended.
23        19.    On August 1, 2019, United States Magistrate Judge Linda Lopez, signed
24 search warrant 19-MJ-3233 for the Target Device.
25        20.    On August 5, 2019, Special Agent A. Castellanos, a certified Computer
26 Forensics Agent, conducted a logical extraction of the Target Device. Among other items
27 extracted, the phone contained pictures, a call log, and text-based communications that
28 tended to demonstrate the phone was used up until the day of arrest. The IMSI and the

                                                5
     Case 3:19-mj-03480-AHG Document 1 Filed 08/16/19 PageID.7 Page 7 of 13


 1 telephone number were recovered via a logical extraction from the Sprint SIM card that
 2 was inserted in the Target Device. The associated phone number is (760) 660-5823 and
 3 the International Mobile Subscriber Identity ("IMSI") number is 312530004822552.
 4 Subsequent investigative efforts identified the carrier of the Target Account to be Sprint.
 5         21.      Based upon my experience investigating drug smuggling, my training, and my
 6 consultation with other investigators who have experience investigating drug smuggling
 7 near the border, I understand drug smugglers will seek to smuggle drugs from Mexico to
 8 the United States by hiding the drugs in hidden compartments of vehicles, and in non-
 9 factory compartments (i.e., compartments that the manufacturer did not design for ordinary
10 use). Smugglers will then drive north from Mexico and seek to pass through POEs with the
11 drugs undetected. I am also aware that such individuals will sometimes try to generate a
12 history of crossings to show that driving through a POE is ordinary behavior for them.
13 When they arrive in the United States, smugglers will take the drugs to a discreet location
14 to transfer them to other people involved in the distribution chain, who can then send the
15 drugs to other locations for downstream distribution.
16         22.      Based upon my training and experience as a Special Agent, and consultations
17 with law enforcement officers experienced in narcotics trafficking investigations, and all
18 the facts and opinions set forth in this affidavit, I further submit the following:
19               a. Drug smugglers use cellular telephones because the devices are mobile
20                  and provide instant access to telephone calls, texts, internet, application-
21                  based communications platforms (e.g., WhatsApp ), and voice messages;
22               b. Drug smugglers use cellular telephones because they are able to actively
23                  monitor the progress of the illegal cargo while the conveyance is in transit;
24               c. Drug smugglers and their accomplices use cellular telephones because the
25                  phones help them arrange for the delivery of cargo at predetermined locations
26                  and monitor / plan for arrival times;
27               d. Drug smugglers use cellular telephones to direct couriers to synchronize drop
28                  off and pick up times of the illegal cargo;

                                                    6
     Case 3:19-mj-03480-AHG Document 1 Filed 08/16/19 PageID.8 Page 8 of 13



 1               e. Drug smugglers use cellular telephones to notify or warn accomplices about
 2                  law-enforcement activity, such as the presence and posture of marked and
 3                  perceived unmarked patrol vehicles, or the operational status of border
 4                  checkpoints and border crossings;
 5               f. The use of cellular telephones by smugglers tends to generate evidence stored
 6                  on the cellular telephones, including but not limited to emails, text messages,
 7                  application-based communications, photographs, audio files, call logs,
 8                  address book entries, IP addresses, social network data, and location data; and
 9               g. Subscriber Identity Module (SIM) Cards, also known as subscriber identity
10                  modules, are smart cards that store data for cellular telephone subscribers.
11                  Such data includes user identity, location and phone number, network
12                  authorization data, personal security keys, contact lists and stored text
13                  messages. Much of the evidence generated by a smuggler's use of a cellular
14                  telephone would likely be stored on any SIM Card that has been utilized in
15                  connection with that telephone.
16         23.      In my training and experience, I have learned that Sprint is a company that
17 provides cellular telephone access to the general public. I also know that providers of
18 cellular telephone service have technical capabilities that allow them to collect and
19 generate information about the locations of the cellular telephones to which they provide
20 service, including Cell Site Location Information (CSLI), also known as "tower/face
21   information" or "cell tower/sector records." CSLI data identifies the "cell towers" (i.e.,
22 antenna towers covering specific geographic areas) that received a radio signal from the
23 cellular telephone and, in some cases, the "sector" (i.e., faces of the towers) to which the
24 telephone connected. These towers are often a half-mile or more apart, even in urban areas,
25 and can be 10 or more miles apart in rural areas. Furthermore, the tower closest to a
26 wireless device does not necessarily serve every call made to or from that device.
27 Accordingly, CSLI data provides an approximate location of the cellular telephone but is
28

                                                      7
     Case 3:19-mj-03480-AHG Document 1 Filed 08/16/19 PageID.9 Page 9 of 13


 1 typically less precise than other types of location information, such as E-911 Phase II data
 2 or Global Positioning Device ("GPS") data.
 3         24.   I also know from my training and experience that Mobile Network Operators
 4 (MNO's) commonly collect and store historical precision location information that may
 5 provide historical geographic location of a user's mobile device. This data may provide an
 6 estimate of the user's mobile device locations. This technology is MNO specific and may
 7 be referred to as Round Trip Tool/Time (RTT), Per Call Measurement Data (PCMD),
 8 Network Event Location System (NELOS), TDOA or Timing Advance Information
 9 (TrueCall), and Activity Log.
10         25.   Based on my training and experience, I know that Sprint can collect CSLI data
11 about phones, including information constituting the Account. I also know that wireless
12 providers such as Sprint typically collect and retain CSLI data pertaining to cellular phones
13 to which they provide service in their normal course of business, including roaming phones
14 from other carriers that connect to Sprint's network, in order to use this information for
15 various business-related purposes.
16         26.   Based on my training and experience, I know wireless providers such as Sprint
17 typically collect and retain information about their subscribers and network users in their
18 normal course of business. This information can include basic personal information about
19 the subscriber, such as name and address, and the methods of payment (such as credit card
20 account number) provided by the subscriber to pay for wireless telephone service. I also
21 know that wireless providers such as Sprint typically collect and retain information about
22 a phone's use of the wireless service, such as records about calls or other communications
23 sent or received by a particular phone and other transactional records, in their normal
24 course of business.     In my training and experience, this information may constitute
25 evidence of the crimes under investigation because the information can be used to identify
26 the user or users of the phone associated with the Account and may assist in the
27 identification of co-conspirators.
28

                                                 8
     Case 3:19-mj-03480-AHG Document 1 Filed 08/16/19 PageID.10 Page 10 of 13



 1         27.   Based upon my training and experience as a Special Agent, and consultations
 2 with law enforcement experienced in drug smuggling investigations, and given the facts
 3 surrounding GOMEZ's arrest, GOMEZ's statements regarding her travel and movements
 4 with the smuggling vehicle, my review of GOMEZ's border-crossing activity, my review
 5 of vehicle's border-crossing activity, I submit there is probable cause to believe GOMEZ
 6 used the Target Account leading up to, and during the smuggling event, and information
 7 relevant to the smuggling activities of GOMEZ will be found in a review of the Target
 8 Account. Based on the foregoing and in light of my training and experience, I further
 9 submit there is probable cause to authorize a review of the Target Account for three
1O months prior to GOMEZ's arrest, i.e., from February 12, 2019 up to and including May 12,
11 2019
12                                        CONCLUSION
13         28.   Based on the foregoing, I request that the Court issue the proposed search
14 warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.
15         29.   Based upon my training and experience, consultation with other law
16 enforcement officers experienced in narcotics investigations, and all the facts and opinions
17 set forth in this Affidavit, there is probable cause to believe that the Account to be seized,
18 as set forth above and in Section I of Attachment B, will be found in the location described
19 in Attachment A, and will contain evidence of violations of 21 U.S.C. §§ 952, 960, and
20 963. Therefore, I respectfully request that the Court issue a warrant authorizing me, or
21 another federal law enforcement agent, to order Sprint to search its corporate records for
22 the Account and to order Sprint to deliver the Target Account li /            in Section I of
23 Attachment B.
24                                                                  r, Special Agent
25                                                       Homeland Security Investigations
   Subscribed and sworn to before me
26 t h i s ~ day of August, 2019.
27
                                                         Hon. Allison H. Goddard
28                                                       United States Magistrate Judge

                                                  9
     Case 3:19-mj-03480-AHG Document 1 Filed 08/16/19 PageID.11 Page 11 of 13




 1                                    ATTACHMENT A
 2                                    Item to be Searched
 3         This warrant applies to records and information associated with phone number (760)
 4 660-5823, with the International Mobile Subscriber Identity ("IMSI") number
 5 312530004822552 (the "Account"), that are stored at premises controlled by the Sprint
 6 Corporation ("the Provider"), 6480 Sprint Parkway, Overland Park, Kansas 66251.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 3:19-mj-03480-AHG Document 1 Filed 08/16/19 PageID.12 Page 12 of 13




 1                                       ATTACHMENT B

 2                                        Items to be Seized
 3           The officer executing the warrant shall permit the Sprint Corporation, as custodian
 4 of the computer files described in Section I below, to locate the files and copy them onto
 5 removable electronic storage media and deliver the same to the officer.
 6      I.      Items to be provided by the Provider
 7           The following information about the customers or subscribers of the Account:
 8                    1. Names (including subscriber names, user names, and screen names);
 9                    11. Addresses (including mailing addresses, residential addresses, business
10                       addresses, and e-mail addresses);
11                   111. Local and long distance telephone connection records;
12                   1v. Records of session times and durations, and the temporarily assigned
13                       network addresses (such as Internet Protocol ("IP") addresses)
14                       associated with those sessions;
15                    v. Length of service (including start date) and types of service utilized;
16                  ·v1. Telephone or instrument numbers (including MAC addresses,
17                       Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
18                       Numbers ("MEIN"), Mobile Equipment Identifier ("MEID"); Mobile

19                       Identification Number ("MIN"), Subscriber Identity Modules ("SIM"),
20                       Mobile Subscriber Integrated Services Digital Network Number

21                       ("MSISDN"); International Mobile Subscriber Identity Identifiers

22                       ("IMSI"), or International Mobile Equipment Identities ("IMEI"); and
23                  v11. Other subscriber numbers or identities (including the registration
24                       Internet Protocol ("IP") address); and
25              b. All records and other information (not including the contents of
26                 communications) relating to wire and electronic communications sent or
27                 received by the Account, including:
28
                                                   2
     Case 3:19-mj-03480-AHG Document 1 Filed 08/16/19 PageID.13 Page 13 of 13




 1                     1. the date and time of the communication, the method of the
 2                          communication, and the source and destination of the communication
 3                          (such as the source and destination telephone numbers (call detail
 4                          records), email addresses, and IP addresses);
 5                    11. Cell site locations and sectors for all outgoing and incoming voice,
 6                          SMS, MMS, and Data transactions;

 7                   111.   All available Timing Advance Reports, currently known as True Call,
 8                          to include cell site, sector, and distance from tower, IP session and

 9                          Data;
10                   1v. Sprint Corporation and Sprint Spectrum, L.P., Mediation Records, E9-

11                          l-l, and/or Historical GPS/Mobile Locate Information which shows
12                          GPS,location (longitude and latitude) and Cell-Site and sector of the

13                          device in relationship to the network when connected to the network;
14                    v. List of all cell-sites, as of February 2019, for all state(s) in which the
15                          above records used cell locations. Cell site lists to include switch,
16                          cell-site number, name, physical address, longitude and latitude, all

17                          sectors associated with each cell-site, azimuth, and beam-width of

18                          each related sector; and
19                   vi. All available Mobile Data Session and IPv6 reports.

20      II.     Information to be Seized by the Government
21            All information described in Section I that constitutes evidence, fruits, and
22 instrumentalities of violations of 21 U.S.C. §§ 952, 960 and 963 and involving Jessica
23 Marie GOMEZ during the period of February 12, 2019 up to and including May 12, 2019.
24            Law enforcement personnel (who may include, in addition to law enforcement
25 officers and agents, attorneys for the government, attorney support staff, agency personnel
26 assisting the government in this investigation, and outside technical experts under
27 government control) are authorized to review the records produced by the Provider in order
28 to locate the things particularly described in this Warrant.
                                                       3
